     Case: 1:19-cv-03195 Document #: 13 Filed: 05/24/19 Page 1 of 3 PageID #:204




                            UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

TEKITA BRYANT, individually, and on                )
behalf of all others similarly situated,           )
                                                   )
               Plaintiff,                          )
                                                   )
                                                            Case No. 1:19-cv-3195
v.                                                 )
                                                   )
                                                            Hon. Charles R. Norgle, Sr.
LOEWS CHICAGO HOTEL, INC., LOEWS                   )
                                                            Magistrate Judge Jeffrey T. Gilbert
CORPORATION, LOEWS COH                             )
OPERATING COMPANY, LLC and ADP                     )
LLC,                                               )
                                                   )
               Defendants.                         )

         LOEWS CHICAGO HOTEL, INC., LOEWS CORPORATION, AND
      LOEWS COH OPERATING COMPANY, LLC’S MOTION TO DISMISS OR
             ALTERNATIVELY STRIKE CLASS ALLEGATIONS

       Defendants Loews Chicago Hotel, Inc., Loews Corporation, and Loews COH Operating

Company, LLC, hereby move to dismiss Plaintiff’s First Amended Complaint in its entirety

pursuant to Fed. R. Civ. P. 12(b)(6), or alternatively to strike the class allegations pursuant to Fed.

R. Civ. P. 23. Support for this Motion is found in the accompanying Memorandum of Law.



 Dated: May 24, 2019                       LOEWS CHICAGO HOTEL, INC., LOEWS
                                           CORPORATION, and LOEWS COH OPERATING
                                           COMPANY, LLC

                                           By: /s/Bonnie Keane DelGobbo

                                           Bonnie Keane DelGobbo (bdelgobbo@bakerlaw.com)
                                           BAKER & HOSTETLER LLP
                                           One North Wacker Drive, Suite 4500
                                           Chicago, Illinois 60606-2841
                                           Telephone: (312) 416-6200
                                           Facsimile: (312) 416-6201
Case: 1:19-cv-03195 Document #: 13 Filed: 05/24/19 Page 2 of 3 PageID #:204




                               Joel Griswold (jcgriswold@bakerlaw.com)
                               BAKER & HOSTETLER LLP
                               SunTrust Center
                               200 South Orange Avenue, Suite 2300
                               Orlando, Florida 32801-3432
                               Telephone: (407) 649-4088

                               Counsel for Defendants Loews Chicago Hotel, Inc.,
                               Loews Corporation, and Loews COH Operating
                               Company, LLC




                                     2
    Case: 1:19-cv-03195 Document #: 13 Filed: 05/24/19 Page 3 of 3 PageID #:204




                               CERTIFICATE OF SERVICE

   The undersigned, an attorney, certifies that on May 24, 2019 she filed and served the foregoing

document via the Court’s CM/ECF system, which will send notice of the filing to all counsel of

record. Parties may access the filing through the Court’s CM/ECF system.



                                            /s/Bonnie Keane DelGobbo
